Exhibit 10.1

 

EXECUTION COPY

 

VOTING AGREEMENT

 

 

This VOTING AGREEMENT (this “Agreement”), dated as of April 10, 2011, is entered
into by and between Level 3 Communications, Inc., a Delaware corporation
(“Parent”), and the entity listed on Schedule A hereto (the “Stockholder”).

 

WHEREAS, the Stockholder owns (both beneficially and of record) in the aggregate
29,351,431 shares of the common stock of Global Crossing Limited, a Bermuda
exempted company (the “Company”), par value U.S.$0.01 per share (“Company Common
Stock”), and 18,000,000 shares of the Company’s 2.0% Cumulative Senior
Convertible Preferred Shares, par value U.S.$0.10 per share (the “Convertible
Preferred Stock”) (such shares of Company Common Stock and Convertible Preferred
Stock together with any shares of Company Common Stock or Convertible Preferred
Stock acquired by the Stockholder after the date hereof being collectively
referred to herein as the “Shares”);

 

WHEREAS, the Company, Parent, and Apollo Amalgamation Sub, Ltd., a Bermuda
exempted company and a direct wholly owned subsidiary of Parent (“Amalgamation
Sub”), have entered into an Agreement and Plan of Amalgamation, dated as of the
date hereof (the “Plan of Amalgamation”), and the Company, Parent and
Amalgamation Sub will enter into an Amalgamation Agreement in substantially the
form attached as an exhibit to the Plan of Amalgamation (the “Amalgamation
Agreement”); and

 

WHEREAS, the Stockholder has agreed to enter into this Agreement in order to
induce Parent to enter into the Plan of Amalgamation and to induce Parent to
consummate, and to cause Amalgamation Sub to consummate, the transactions
contemplated by the Plan of Amalgamation and the Amalgamation Agreement.

 

NOW, THEREFORE, in consideration of Parent’s entering into the Plan of
Amalgamation and of the mutual covenants and agreements contained herein and
other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan of Amalgamation.

 

SECTION 2.           Representations and Warranties of Stockholder.  The
Stockholder hereby represents and warrants to Parent as follows:

 

2.1           Title to the Shares.  The Stockholder is the record and beneficial
owner of, and has good and marketable title to, the number of shares of Company
Common Stock and Convertible Preferred Stock set forth opposite the name of the
Stockholder on Schedule A hereto, which as of the date hereof constitutes all of
the shares of Company Common Stock, or any other securities convertible into or
exercisable for any shares of Company Common Stock, including Convertible
Preferred Stock (all collectively being “Company Securities”) owned beneficially
and of record by the Stockholder.  The Stockholder does not have any rights of
any nature to acquire any additional Company Securities.  The Stockholder owns
all of such shares of Company Common Stock and Convertible Preferred Stock free
and clear of all security interests,

 

--------------------------------------------------------------------------------


 

liens, claims, pledges, options, rights of first refusal, agreements,
limitations on voting rights, restrictions, charges, proxies and other
encumbrances of any nature, and has not appointed or granted any proxy, which
appointment or grant is still effective, with respect to any of such shares of
Company Common Stock or Convertible Preferred Stock owned by it; provided,
however, that  STT Communications Ltd (“STTC”), the sole direct shareholder of
the Stockholder, has granted certain stock options (the “STTC GC Options”)
pursuant to the STTC Share Option Plan 2004 (the “STTC GC Stock Option Plan”),
to purchase shares of Company Common Stock, of which 617,500  STTC GC Stock
Options are outstanding on the date of this Agreement.

 

2.2           Organization.  The Stockholder is duly organized, validly
existing, and in good standing or similar concept under the laws of the
jurisdiction of its organization.

 

2.3           Authority Relative to this Agreement.  The Stockholder has the
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement by the Stockholder and the
consummation by the Stockholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Stockholder.  This Agreement has been duly and validly executed and delivered by
the Stockholder and, assuming the due authorization, execution and delivery by
Parent, constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, (i) except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(ii) subject to general principles of equity (whether considered in a proceeding
in equity or at law).

 

2.4           No Conflict.  Except for any filings as may be required by
applicable federal securities laws, the execution and delivery of this Agreement
by the Stockholder does not, and the performance of this Agreement by the
Stockholder will not, (a) require any consent, approval, authorization or permit
of, or filing with or notification to, any Governmental Entity or any other
Person by the Stockholder; (b) conflict with, or result in any violation of, or
default (with or without notice or lapse of time or both) under any provision
of, the organizational documents of the Stockholder or any other agreement to
which the Stockholder is a party, including any voting agreement, stockholders
agreement, voting trust, trust agreement, pledge agreement, loan or credit
agreement, note, bond, mortgage, indenture lease or other agreement, instrument,
permit, concession, franchise or license; or (c) conflict with or violate any
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to the Stockholder or to the Stockholder’s property or assets.

 

SECTION 3.           Covenants of the Stockholder.

 

3.1           Restriction on Transfer.  The Stockholder hereby covenants and
agrees that prior to the termination of this Agreement, Stockholder shall not
sell, transfer, tender, assign, hypothecate or otherwise dispose of, grant any
proxy to, deposit any Shares into a voting trust, enter into a voting trust
agreement or create or permit to exist any additional security interest, lien,
claim, pledge, option, right of first refusal, limitation on voting rights,
charge or other encumbrance of any nature  with respect to the Shares; provided,
however, that Stockholder shall be permitted to (i) transfer shares of Company
Common Stock upon exercise of the STTC GC

 

2

--------------------------------------------------------------------------------


 

Stock Options, and (ii) convert the shares of Convertible Preferred Stock into
shares of Company Common Stock.

 

3.2           Additional Shares.  Prior to the termination of this Agreement,
the Stockholder will promptly notify Parent of the number of any new shares of
Company Common Stock, Convertible Preferred Stock or any other Company
Securities acquired directly or beneficially by the Stockholder, if any, after
the date of this Agreement.  Any such shares shall become “Shares” within the
meaning of this Agreement.

 

3.3           Nonsolicitation.

 

(a)           Subject to Section 3.3(b), none of the Stockholder or any of its
Subsidiaries shall (whether directly or indirectly through Affiliates,
directors, officers, employees, representatives, advisors or other
intermediaries), nor shall (directly or indirectly) the Stockholder authorize or
permit any of its officers, directors, representatives, advisors or other
intermediaries or Subsidiaries to: (i) solicit, initiate or knowingly encourage
the submission of inquiries, proposals or offers from any Person (other than
Parent) relating to any Company Acquisition Proposal, or agree to or endorse any
Company Acquisition Proposal; (ii) enter into any agreement to (y) consummate
any Company Acquisition Proposal, or (z) approve or endorse any Company
Acquisition Proposal; (iii) enter into or participate in any discussions or
negotiations in connection with any Company Acquisition Proposal or inquiry with
respect to any Company Acquisition Proposal, or furnish to any Person any
non-public information with respect to its business, properties or assets in
connection with any Company Acquisition Proposal; or (iv) agree to resolve or
take any of the actions prohibited by clause (i), (ii) or (iii) of this
sentence.  The Stockholder shall immediately cease, and cause its
representatives, advisors and other intermediaries to immediately cease, any and
all existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any of the foregoing.  The Stockholder shall promptly
inform their representatives and advisors of the Stockholder’s obligations under
this Section 3.3.  Any violation of this Section 3.3 by any representative of
the Stockholder or its Subsidiaries shall be deemed to be a breach of this
Section 3.3 by the Stockholder.  For purposes of this Section 3.3, the term
“Person” means any person, corporation, entity or “group,” as defined in
Section 13(d) of the Exchange Act, other than, with respect to the Stockholder,
Parent or any Subsidiaries of Parent.  “Company Acquisition Proposal” means any
offer or proposal for a merger, amalgamation, reorganization, recapitalization,
consolidation, scheme of arrangement, share exchange, business combination or
other similar transaction involving the Company or any of the Subsidiaries or
any proposal or offer to acquire, directly or indirectly, securities
representing more than 20% of the voting power of the Company or more than 20%
of the assets of the Company and the Subsidiaries taken as a whole, other than
the Amalgamation contemplated by the Plan of Amalgamation and the Amalgamation
Agreement.

 

(b)           Notwithstanding the foregoing, the Stockholder, directly or
indirectly through its Affiliates, directors, officers, employees,
representatives, advisors or other intermediaries, may, prior to the Company
Stockholders Meeting, engage in negotiations or discussions with any Person (and
its representatives, advisors and intermediaries) that has made an unsolicited
bona fide written Company Acquisition Proposal not resulting from or arising out
of a breach of Section 3.3(a) of this Agreement or Section 7.4(a) of the Plan of
Amalgamation;

 

3

--------------------------------------------------------------------------------


 

provided that the Stockholder shall be permitted to take an action described in
this Section 3.3(b) if, and only if, prior to taking such particular action, 
the Board of Directors of the Company has determined in good faith by a majority
vote that such Company Acquisition Proposal constitutes or would reasonably be
expected to result in, a Company Superior Proposal.  “Company Superior Proposal”
means any proposal (on its most recently amended or modified terms, if amended
or modified) made by a third party that is not affiliated with the Company to
enter into any transaction involving a Company Acquisition Proposal that the
Board of Directors of the Company determines in its good faith judgment (after
consultation with the Company’s outside legal counsel and financial advisor),
would be, if consummated, more favorable to the Company’s stockholders than the
Plan of Amalgamation, the Amalgamation Agreement and the Amalgamation, taking
into account all terms and conditions of such transaction (including any
break-up fees, expense reimbursement provision and financial terms, the
anticipated timing, conditions and prospects for completion of such transaction,
including the prospects for obtaining regulatory approvals and financing, and
any third party approvals), except that the reference to “20%” in the definition
of “Company Acquisition Proposal” shall be deemed to be a reference to “50%”. 
Reference to “the Plan of Amalgamation”, the “Amalgamation Agreement” and “the
Amalgamation” in this paragraph shall be deemed to include any proposed
alteration of the terms of the Plan of Amalgamation, the Amalgamation Agreement
or the Amalgamation that are agreed to by Parent pursuant to Section 7.4(d) of
the Plan of Amalgamation.

 

(c)           The Stockholder shall notify Parent promptly (but in any event
within 36 hours) after receipt or occurrence of (i) any Company Acquisition
Proposal,  (ii) any proposed discussions, negotiations or inquiries that would
reasonably be expected to lead to a Company Acquisition Proposal, and (iii) the
material terms and conditions of any such Company Acquisition Proposal and the
identity of the Person making any such Company Acquisition Proposal or with whom
such discussions or negotiations are taking place, in each case, if such request
for information, inquiry or proposal would reasonably be expected to lead to a
Company Acquisition Proposal.

 

3.4           Restrictions on Hedging.  Prior to the termination of this
Agreement, without Parent’s prior written consent, the Stockholder shall not
directly or indirectly enter into any forward sale, hedging or similar
transaction involving any Company Securities, or involving any shares of Parent
Common Stock that the Stockholder will receive at the Effective Time upon the
Closing of the Amalgamation pursuant to the Plan of Amalgamation, including any
transaction by which any of the Stockholder’s economic risks and/or rewards or
ownership of, or voting rights with respect to, any such Company Securities or
Parent Common Stock are transferred or affected; provided, however, the
Stockholder shall be permitted to grant stock options pursuant to a share option
plan to purchase shares of Parent Common Stock and shall be permitted to enter
into any amendments to the terms of the STTC GC Share Option Plan.

 

3.5   Efforts.

 

(a)   The Stockholder shall cooperate with Parent in good faith with respect to
submitting such forms, filings and notices as may be reasonably required under
the HSR Act, the Communications Act, and Section 721 of the Defense Production
Act (collectively, the “Specified Laws”) in order to consummate the Amalgamation
and the other transactions contemplated by this Agreement, the Plan of
Amalgamation, and the Amalgamation Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)   Parent shall, in connection with, or in relation to, satisfaction of the
conditions set forth in Sections 8.1(d), (e) and (g) of the Plan of
Amalgamation, (i) cooperate in all respects and consult with the Stockholder,
its representatives and/or advisors in connection with any filing or submission
under any of the Specified Laws, and in connection with any investigation or
other inquiry related thereto, including by allowing the Stockholder, its
representatives and/or advisors to have a reasonable opportunity to review in
advance and comment on drafts of filings and submissions; (ii) promptly inform
the Stockholder, its representatives and/or advisors of any substantive
communication received by or on behalf of Parent from, or given by or on behalf
of Parent to, any Governmental Entities under any of the Specified Laws, by
promptly providing copies to the Stockholder, its representatives and/or
advisors of any such written substantive communications, regarding any of the
transactions contemplated by this Agreement, the Plan of Amalgamation, and the
Amalgamation Agreement; and (iii) permit the Stockholder, its representatives
and/or advisors to review any substantive communication that it gives to, and
consult with the Stockholder, its representatives and/or advisors in advance of
any substantive meeting, telephone call or conference with, any Governmental
Entities under any of the Specified Laws, and to the extent permitted by such
Governmental Entities, give the Stockholder, its representatives and/or advisors
the opportunity to attend and participate in such substantive meetings,
telephone calls and conferences.

 

(c)   In the event that any Governmental Entities specifically require that the
Stockholder be a party to a network security agreement in order for the
condition in Section 8.1(g) of the Plan of Amalgamation to be satisfied, the
Stockholder shall use its commercially reasonable efforts to negotiate and agree
to enter into such network security agreement, provided, that such agreement
shall impose no obligations, duties, limitations or restrictions on the
Stockholder, its director designees on the board of directors of the Parent (the
“Parent Board”), or on the Stockholder’s rights under the Stockholder Rights
Agreement,  other than the following:  (i) a requirement that one or more of
the  individuals to be designated by the Stockholder to the Parent Board
pursuant to the Stockholder Rights Agreement, shall be required to meet
specified qualification criteria in order to serve as members of the Parent
Board; and (ii) a waiver of sovereign immunity by the Stockholder in connection
with such agreement;  provided further, however, that, notwithstanding anything
to contrary in this Agreement (including Section 3.5(d)) in no event shall the
Stockholder be required to enter in to any network security agreement that
contains the limitations specified in clause (i), unless the number of directors
that the Stockholder is entitled to designate to serve on the Parent Board who
are not required to meet any qualification criteria and who therefore may be
designated to the Parent Board in the sole discretion of the Stockholder shall
be not less than the greater of (i) two, and (ii) half of the total number of
directors that the Stockholder is entitled to designate pursuant to the
Stockholder Rights Agreement, rounded up to the nearest whole number.

 

(d)   In connection with obtaining the approval of any Governmental Entity the
receipt of which is a condition to consummate the transactions contemplated by
the Plan of Amalgamation, neither Parent nor any of its Subsidiaries shall,
without the prior written consent of the Stockholder, enter into any contract or
agreement or any amendment or modification to a contract or agreement with any
Governmental Entity that would adversely affect the rights and powers of the
Stockholder or any of its Affiliates, including with respect to the
Stockholder’s designees to the Parent Board, in each case, under the Stockholder
Rights Agreement; provided, however, that, the foregoing shall in no way limit
the ability of Parent to agree with a

 

5

--------------------------------------------------------------------------------


 

Governmental Entity to have a security committee of the Parent Board with a
scope of duties and powers that is substantially consistent with the scope of
duties and powers of the security committee of the Company as of the date of
this Agreement.

 

(e)   Notwithstanding anything to the contrary contained in this Agreement,
except as specifically set forth in Section 3.5(c), Parent expressly
acknowledges and agrees that none of the Stockholder or any of its Affiliates,
nor any of the Stockholder’s designees to the Parent’s Board, shall be required
to agree to any terms, conditions or modifications with respect to obtaining the
expiration or termination of any waiting period or any consents, permits,
waivers, approvals, authorizations or orders in connection with the Amalgamation
or the consummation of the transactions contemplated by the Plan of
Amalgamation, the Amalgamation Agreement or this Agreement.

 

(f)    “Stockholder Rights Agreement” shall mean that certain Stockholder Rights
Agreement, dated the date of this Agreement, between Parent and the Stockholder.

 

3.6   Amendments to the Plan of Amalgamation.  Parent agrees that, without the
prior written consent of the Stockholder, no amendment shall be made to the Plan
of Amalgamation or the Amalgamation Agreement following receipt of the Required
Company Vote which would (i) reduce the Exchange Ratio, (ii) alter or change the
kind of securities that constitute the Amalgamation Consideration, or
(iii) adversely affect the holders of the Company Common Shares or the shares of
Convertible Preferred Stock, without obtaining the requisite approval by the
shareholders of the Company.

 

SECTION 4.           Voting Agreement.

 

4.1           Voting Agreement.  The Stockholder hereby agrees that, at any
meeting of the shareholders of the Company, however called, in any action by
written consent of the shareholders of the Company, or in any other
circumstances upon which the Stockholder’s vote, consent or other approval is
sought, the Stockholder shall vote the Shares owned beneficially or of record by
the Stockholder as follows:

 

(a)           in favor of adoption of the Plan of Amalgamation and the
Amalgamation Agreement, and approval of the terms thereof and of the
Amalgamation, and the other transactions contemplated thereby;

 

(b)           against any action or agreement that has or would be reasonably
likely to result in any conditions to the Company’s obligations under
Article VIII of the Plan of Amalgamation not being fulfilled;

 

(c)           against any Company Acquisition Proposal;

 

(d)           against any amendments to the Company Organizational Documents if
such amendment would reasonably be expected to prevent or delay the consummation
of the Closing; and

 

(e)           against any other action or agreement that is intended, or could
reasonably be expected, to impede, interfere with, delay, or postpone the
Amalgamation or the transactions

 

6

--------------------------------------------------------------------------------


 

contemplated by the Plan of Amalgamation and the Amalgamation Agreement or
change in any manner the voting rights of any class of stock of the Company.

 

Notwithstanding the foregoing:

 

(I)  in the event that if at any time prior to the receipt of the Required
Company Vote, the Company’s Board of Directors shall have failed to recommend or
shall have withdrawn or modified or changed in a manner adverse to Parent its
approval or recommendation of the Plan of Amalgamation, the Amalgamation
Agreement or the Amalgamation, other than in response to a Company Acquisition
Proposal, the Stockholder shall vote (i) that number of  Shares  of Company
Common Stock and that number of Shares of Company Preferred Stock owned
beneficially or of record by the Stockholder in favor of adoption of the Plan of
Amalgamation and the Amalgamation Agreement, and approval of the terms thereof
and of the Amalgamation, and the other transactions contemplated thereby, at
least equal to the number of Shares of Company Common Stock and Company
Preferred Stock, as the case may be, owned beneficially or of record by the
Stockholder, multiplied in each case by the percentage of the outstanding shares
of Company Common Stock owned by holders of the Company Common Stock (other than
the Stockholder) that voted in favor of adoption of the Plan of Amalgamation and
the Amalgamation Agreement, and approval of the terms thereof and of the
Amalgamation, and the other transactions contemplated thereby, and (ii) all
other Shares owned beneficially or of record by the Stockholder, in its sole
discretion; and

 

(II)  in the event that there is any amendment to the Plan of Amalgamation which
(i) reduces the Exchange Ratio, (ii) alters or changes the kind of securities
that constitute the Amalgamation Consideration, or (iii) adversely affects the
holders of the Company Common Shares or the shares of Convertible Preferred
Stock, the Stockholder shall have no obligation to vote any of its Shares in
accordance with this Section 4.1 with respect to the Plan of Amalgamation as so
amended.

 

4.2           Other Voting.  The Stockholder may vote on all issues that may
come before a meeting of the stockholders of the Company in its sole discretion,
provided that such vote does not contravene the provisions of this Section 4.

 

4.3           No Limitation.  Nothing in this Agreement shall be deemed to
govern, restrict or relate to any actions, omissions to act, or votes taken or
not taken by any designee, representative, officer or employee of the
Stockholder or any of its Affiliates serving on the Company’s Board of Directors
in such person’s capacity as a director of the Company, and no such action taken
by such person in his capacity as a director of the Company shall be deemed to
violate any of the Stockholder’s duties under this Agreement.

 

SECTION 5.           Representations and Warranties of Parent.  Parent hereby
represents and warrants to the Stockholder as follows:

 

5.1           Organization.  Parent is duly organized, validly existing, and in
good standing under the laws of the State of Delaware.

 

7

--------------------------------------------------------------------------------


 

5.2           Authority Relative to this Agreement.  Parent has the corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement by Parent and the consummation by
Parent of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Parent.  This Agreement has
been duly and validly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by the Stockholder, constitutes a legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, (i) except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (ii) subject to general principles of equity.

 

5.3           No Conflict.  The execution and delivery of this Agreement by
Parent does not, and the performance of this Agreement by Parent will not,
(a) require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity or any other Person by Parent, except
for filings with the SEC of such reports under the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated by
this Agreement; (b) conflict with, or result in any violation of, or default
(with or without notice or lapse of time or both) under any provision of, the
certificate of incorporation or by-laws of Parent or any other agreement to
which such Parent is a party; or (c) conflict with or violate any judgment,
order, notice, decree, statute, law, ordinance, rule or regulation applicable to
Parent or to Parent’s property or assets.

 

SECTION 6.           Further Assurances.  The Stockholder shall, without further
consideration, from time to time, execute and deliver, or cause to be executed
and delivered, such additional or further consents, documents and other
instruments as Parent may reasonably request in order to vest, perfect, confirm
or record the rights granted to Parent under this Agreement.

 

SECTION 7.           Stop Transfer Order.  In furtherance of this Agreement,
concurrently herewith the Stockholder shall and hereby does authorize Parent to
notify the Company’s transfer agent that there is a stop transfer order with
respect to all Shares (and that this Agreement places limits on the voting and
transfer of the Shares).  The Stockholder further agrees to cause the Company
not to register the transfer of any certificate representing any of the Shares
unless such transfer is made in accordance with the terms of this Agreement.

 

SECTION 8.           Certain Events.  The Stockholder agrees that this Agreement
and the obligations hereunder shall attach to the Shares and shall be binding on
any Person to which legal or beneficial ownership of such Shares shall pass,
whether by operation of law or otherwise, other than shares of Company Common
Stock transferred upon exercise of the STTC GC Stock Options.  In the event of
any stock split, stock dividend, merger, amalgamation, reorganization,
recapitalization or other change in the capital structure of the Company
affecting the Company Common Stock, Convertible Preferred Stock or other voting
securities of the Company, the number of Shares shall be deemed adjusted
appropriately and this Agreement and the obligations hereunder shall attach to
any additional shares of Company Common Stock, Convertible Preferred Stock or
other Company Securities issued to or acquired by the Stockholder.

 

8

--------------------------------------------------------------------------------


 

SECTION 9.           Termination.  Notwithstanding anything to the contrary
contained herein, the term of this Agreement and the obligations of the parties
hereto shall commence on the date hereof and shall terminate upon the earliest
of (i) the mutual agreement of Parent and the Stockholder, (ii) the Effective
Time, or (iii) the termination of the Plan of Amalgamation in accordance with
its terms.

 

SECTION 10.         Miscellaneous.

 

10.1         Expenses.  All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

10.2         Specific Performance.  The parties hereto agree that, in the event
any provision of this Agreement is not performed in accordance with the terms
hereof, (a) the non-breaching party will sustain irreparable damages for which
there is not an adequate remedy at law for money damages and (b) the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or in equity.

 

10.3         Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
such parties with respect to the subject matter hereof.

 

10.4         Assignment.  Without the prior written consent of the other party
to this Agreement, no party may assign any rights or delegate any obligations
under this Agreement. Any such purported assignment or delegation made without
prior consent of the other party hereto shall be null and void.

 

10.5         Parties in Interest.  This Agreement shall be binding upon, inure
solely to the benefit of, and be enforceable by, the parties hereto and their
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person not a party hereto
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

10.6         Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

10.7         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

9

--------------------------------------------------------------------------------


 

10.8           Notices.

 

(a)         Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by telecopy/facsimile, postage prepaid first class mail,
courier or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder.  Except as specifically set forth
below, the date of giving any notice shall be the date of its actual receipt.

 

(b)        All correspondence to Parent shall be addressed as follows:

 

Level 3 Communications, Inc.

1025 Eldorado Blvd.

Broomfield, CO 80303

Telecopy/Facsimile: 720-888-5127

Attention:  John M. Ryan, Executive Vice President, Chief Legal Officer and
Secretary

 

with a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Telecopy/Facsimile: (212) 728-8111

Attention:             David K. Boston

Laura L. Delanoy

 

(c)        All correspondence to the Stockholder shall be addressed as follows:

 

c/o Singapore Technologies Telemedia Pte Ltd

51 Cuppage Road, #09-01 StarHub Centre

Singapore 229469

Telecopy/Facsimile: + 65 6720-7220

Attention:  General Counsel

 

with a copy to (which shall not constitute notice):

 

Latham & Watkins LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Telecopy/Facsimile: (415) 395-8095
Attention:  John M. Newell

 

(d)       Any Person may change the address to which correspondence to it is to
be addressed by notification as provided for herein.

 

10.9         Governing Law.  This Agreement and any controversies arising with
respect hereto shall be construed in accordance with and governed by the laws of
the State of New York.

 

10

--------------------------------------------------------------------------------


 

10.10       Exclusive Jurisdiction.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with this Agreement or the transactions contemplated by this Agreement shall be
brought against any of the parties in any Federal court located in the State of
New York, or any New York state court, and each of the parties hereto hereby
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and waives
any objection to venue laid therein.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
outside the State of New York.  Without limiting the generality of the
foregoing, each party hereto agrees that service of process upon such party at
the address referred to in Section 10.8 together with written notice of such
service to such party, shall be deemed effective service of process upon such
party.

 

10.11       Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

10.12       Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Rest of page intentionally blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ James Q. Crowe

 

 

Name: James Q. Crowe

 

 

Title: Chief Executive Officer and Director

 

 

 

 

STT CROSSING LTD.

 

 

 

 

By:

/s/ Lee Theng Kiat

 

 

Name: Lee Theng Kiat

 

 

Title: Director

 

[Signature Page to the Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name of Stockholder

 

Number and Class
of Shares Owned

 

Total Number of Votes

STT Crossing Ltd.

 

29,351,431 shares of Company Common Stock

 

29,351,431

 

 

 

 

 

 

 

18,000,000 shares of Convertible Preferred Stock

 

18,000,000

 

--------------------------------------------------------------------------------